Order, Supreme Court, New York County, entered February 24, 1975, granting the defendant’s motion to open its default on condition that it post a bond in the amount of $60,000, unanimously modified, on the law and in the exercise of discretion, with $40 costs and disbursements to the defendant, to delete the condition for the posting of the bond. The plaintiff had knowledge from prior negotiations that the defendant was represented by an attorney. It applied for a default judgment three days after the time to answer had expired. The defendant’s attorney had inadvertently marked his calendar that the answer was due a week after its proper due date and had *520submitted the answer by his erroneous timetable. Such a default is unintentional and, there being no other circumstances that would require security, it was improper to require a bond (Carlin Trading Corp. v Bennett, 24 AD2d 444). Concur—Stevens, P. J., Murphy, Lane, Nunez and Lynch, JJ.